UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1864



JAMES AUSTIN,

                                              Plaintiff - Appellant,

          versus


RICHARD FOSTER; JOHN KELLY; ROCKY HAYNES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-98-3811-0-17)


Submitted:   January 23, 2001          Decided:     February 15, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Dennis Bolt, BOLT LAW FIRM, Columbia, South Carolina, for Appel-
lant. J. Rene Josey, United States Attorney, Barbara M. Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Austin appeals the district court’s orders dismissing

his Bivens* action based upon his treatment as an employee of the

United States Postal Service and denying his motion for recon-

sideration.   We have reviewed the record and the district court’s

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Austin v. Foster, No. CA-98-

3811-0-17 (D.S.C. May 19 & June 9, 2000).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




     *
       Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.
388 (1971).


                                   2